DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 13-32 are pending in this application.
Claim Objections
Claims 13, 15-17 and 21-22 objected to because of the following informalities:  

Claims 13, 15-17 and 21 use the terms “an injection duct”, in Line 4 of Claim 13, “tangential injection duct” in Lines 4, 4-5, 5 of Claims 15, 16 and 17, respectively, and “a first duct” in Line 4 of Claim 21 to refer to the same structure.  Consistent terminology is requested.  Further proper antecedent basis should be used. For example use “an injection duct” for the first recitation in a series of claims with “said injection duct” or “the injection duct” for each subsequent recitation. 

Claims 13 and 22 use the terms “a possible additional injection duct”, in Lines 8-9 of Claim 13, “a second injection duct” in Line 2 of Claim 22 to refer to the same structure.  Consistent terminology is requested.  Further proper antecedent basis should be used. For example use “a possible additional injection duct” for the first recitation in a series of claims with “said possible additional injection duct” or “the possible additional injection duct” for each subsequent recitation.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20 and 28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites the limitation "said electric source" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  Further it is unclear what the electric source is in light of the specification.  The only discussion of an electric source is with the electrolytic system where Claim 20, which depends from Claim 13, does not claim an electrolytic system.  Therefore it is not clear what the claimed electric source is. 

Claim 28 recites the limitation "said electric source" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  Further it is unclear what the electric source is in light of the specification.  The only discussion of an electric source is with the electrolytic system where Claim 28, which depends from Claim 14, does not claim an electrolytic system.  Therefore it is not clear what the claimed electric source is.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 13-14, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ollier (WIPO Publication WO 2016/116450 – Translation Provided), hereinafter Ollier, in view of NASA (Non-Patent Literature – Nozzle Design), hereinafter NASA.

Regarding Independent Claim 13, Ollier teaches a space propulsion system (Paragraph 0130 – the system is used as a propulsion system), comprising: 
a combustion chamber (C1) implemented by a cylindrical container (Figure 7 – the combustion chamber, C1, is a cylindrical container) having cylindrical walls (4), a first end (Figure 7 – the end of the combustion chamber, C1, that includes the injection ducts/channels, 6 and 8, is the first end) provided at least with an injection duct (6) for a combustion agent, a fuel and/or a mixture thereof (Paragraph 0065 – the injection duct, 6, provides H2 gas, which is a combustion agent/fuel to the combustion chamber), for the injection according to a direction tangential to said cylindrical walls (Figure 7 – Paragraph 0050 – the injection duct, 6, is arranged tangentially to the combustion chamber walls) so as to induce a helical combustion path in the combustion chamber (Paragraph 0065 – the orientation of the injection duct creates a vortex/helical movement in the combustion chamber), a possible additional injection duct (8) for a fuel or a combustion agent (Paragraph 0065 – the second injection duct, 8, provides O2, which is a combustion agent; Paragraph 0053 – this injection duct is optional and a mixture of the oxygen and hydrogen can be injected via only one injection duct that is tangential, 6) in direction perpendicular to said cylindrical walls (Figure 7 – Paragraph 0050 – the second injection duct, 8, is arranged such that it is perpendicular to the cylindrical walls of the combustion chamber), and an opposite end (Figure 7 – the end of the combustion chamber, C1, that includes the exhaust duct, 10) provided with a discharge duct (10) arranged according to a direction tangential to said cylindrical walls (Figure 7 – Paragraph 0050 – the exhaust duct, 10, is tangent to the walls of the combustion chamber) so as to receive and direct said helical path (Paragraph 0065 – the exhaust duct, 10, evacuates the gases from the combustion chamber, therefore it receives and directs the helical/vortex flow path).
Ollier does not explicitly teach a supersonic nozzle, connected to said discharge duct for discharging the combustion products in the combustion chamber.
However, NASA teaches propulsion systems (Page 1, Line 1 – Ramjets, scramjets and rockets all include propulsion systems) that utilize supersonic nozzles (Page 1, Line 1 and Lines 9-14 – the propulsion systems use nozzles which accelerate the gases to speeds above the speed of sound and therefore the nozzles are supersonic nozzles).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ollier to include a supersonic nozzle, connected to said discharge duct for discharging the combustion products in the combustion chamber, as taught by NASA, in order to effectively and efficiently accelerate the got exhaust to produce thrust (NASA – Page 1, Lines 1-4) 

Regarding Claims 14 and 25, Ollier in view of NASA teach the invention as claimed and discussed above. Ollier further teaches wherein the cylindrical walls have a deposition of catalytic material inside thereof (Paragraph 0058 – the walls of the combustion chamber are deposited with platinum (Claim 25)), for accelerating the combustion reaction (Paragraph 0058 – the combustion type is catalytic therefore the catalyst is provided to accelerate the combustion reaction).

Regarding Claim 21, Ollier in view of NASA teach the invention as claimed and discussed above. Ollier further teaches wherein the combustion chamber comprises a cylindrical container (Figure 7 – the combustion chamber, C1, is a cylindrical container) having a first flat end (Figure 7 – the end of the combustion chamber, C1, that is near the injection ducts/channels, 6 and 8, is the first end, which is flat) thereat there are two injection ducts (6 and 8) a first duct thereof is tangential and parallel to said first end (Figure 7 – Paragraph 0050 – the injection duct, 6, is arranged tangentially to the combustion chamber walls and is parallel to the first end).

Regarding Claim 22, Ollier in view of NASA teach the invention as claimed and discussed above. Ollier further teaches wherein a second injection duct (8) is perpendicular to the cylindrical walls of the combustion chamber (Figure 7 – Paragraph 0050 – the second injection duct, 8, is arranged such that it is perpendicular to the cylindrical walls of the combustion chamber), parallel to the plane of the first end (Figure 7 – the second injection duct, 8, is parallel to the plane of the first end), the position of the second injection duct being such that Figure 7 – the inlet of the second injection duct, 8, to the combustion chamber, C1, is near the inlet of the first injection duct, 6, to the combustion chamber, C1), so that the gaseous flow injected through the first duct intersects the gaseous flow injected through the second duct (Figures 1A, 1B and Figure 7 – the orientation of the first injection duct, 6, and the second injection duct, 8, are such that they are in the same plane and the injection axis of each intersect, therefore the flow injected by each would intersect – See annotated figure below for clarification).


    PNG
    media_image1.png
    480
    560
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Ollier

Regarding Claim 23, Ollier in view of NASA teach the invention as claimed and discussed above. Ollier further teaches comprising means for the ignition of said combustion agent, fuel and/or mixture thereof, comprising a deposition of catalytic material (Paragraphs 0058 and 0122 – the combustion catalyst is platinum which is used to combust the combustion agents).

Regarding Claim 24, Ollier in view of NASA teach the invention as claimed and discussed above. Ollier further teaches comprising means for the ignition of said combustion agent, fuel and/or mixture thereof, comprising means for flashing an ignition spark (Paragraph 0060 – combustion is initiated by an electric arc, which is flashing an ignition spark).

Regarding Claim 26, Ollier in view of NASA teach the invention as claimed and discussed above. Ollier further teaches wherein the combustion chamber is implemented as one single piece (Figures 1A and 1B - Paragraph 0085 – the combustion chamber, C1, as shown in M1 is monolithic and therefore one piece), and the combustion chamber has only the openings necessary to the injection and discharge (Figures 1A and 1B – the combustion chamber, C1, only has openings for injection, 6 and 8, and discharge, 10).

Claims 15-16, 18-19, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ollier in view of NASA as applied to claims 13 above, and further in view of Zimmermann (U.S. Patent No. 5,279,484), hereinafter Zimmermann, and Grant (U.S. Patent No. 3,490,235), hereinafter Grant.

Regarding Claims 15, 18, 19, 29 and 32, Ollier in view of NASA teach the invention as claimed and discussed above. Ollier further teaches the use of hydrogen gas and oxygen gas as combustion agents (Paragraph 0060 – the combustion chamber uses H2 and O2) where the hydrogen is injected via the tangential injection duct (Paragraph 0065) and the oxygen is injected via the additional injection duct (Paragraph 0065).
Ollier in view of NASA do not teach (Claim 15) an electrolytic system, fed by an electric source, for the division of water into oxygen and hydrogen and for their injection in the tangential injection duct and in the additional injection duct, respectively; (Claim 18) wherein the electrolytic system feeds respective oxygen tank and hydrogen tank, connected to the combustion chamber by suitable valves; (Claim 19) wherein the electrolytic system has two branches respectively with an anode  and a cathode, for bubbling gaseous oxygen and hydrogen separately; (Claims 29 and 32) wherein said electric source comprises a battery.
However, Zimmermann teaches (Claim 15) a propulsion system (Figure 1 - Column 1, Line 17) with (Claim 15) an electrolytic system (14), for the division of water into oxygen and hydrogen (Figure 1 – Column 2, Lines 42-45 – the electrolyzer/electrolytic system divides water into hydrogen and oxygen) and for their injection into the combustion chamber (Figure 1 – the hydrogen and oxygen are provided to the thruster/combustion chambers, 24 and 26); (Claim 18) wherein the electrolytic system feeds respective oxygen tank and hydrogen tank (Figure 1 – the electrolytic system feeds oxygen to an oxygen tank, 16, and hydrogen to the hydrogen tank, 18).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ollier in view of Claim 15) an electrolytic system, for the division of water into oxygen and hydrogen and for their injection into the combustion chamber; (Claim 18) wherein the electrolytic system feeds respective oxygen tank and hydrogen tank, as taught by Zimmermann, in order to provide the hydrogen and oxygen for propulsion while allowing for excess oxygen to be employed for other purposes and maintaining hydrogen and oxygen in a range to enable a long thruster life (Zimmermann – Column 2, Lines 1-6).
Ollier in view of NASA and Zimmermann do not teach (Claim 15) fed by an electric source, oxygen and hydrogen injection in the tangential injection duct and in the additional injection duct, respectively; (Claim 18) connected to the combustion chamber by suitable valves; (Claim 19) wherein the electrolytic system has two branches respectively with an anode  and a cathode, for bubbling gaseous oxygen and hydrogen separately; (Claims 29 and 32) wherein said electric source comprises a battery.
However, Grant teaches a propulsion system (Figure - Column 1, Lines 61-64 – the system is for a propulsion system for a space craft) with (Claim 15) an electrolytic system (Column 1, Lines 70 – Column 2, Line 1 – the system includes an electrolytic gas generator/electrolytic system), fed by an electric source (50); (Claim 18) the hydrogen and oxygen supply connected to the combustion chamber by suitable valves (Figure  - the supply of oxygen, 32 and hydrogen, 34, are connected to the combustion chamber, 74, by valves, 36 and 38); (Claim 19) wherein the electrolytic system has two branches (Figure – the electrolytic system has two branches, i.e. two chamber, 28 and 30, and feed lines, 32 and 34) respectively with an anode (56 and 54) and a cathode (58), for bubbling gaseous oxygen and hydrogen separately (Figure – the oxygen is bubbled in the chamber, 28, and hydrogen is bubbled in the chamber, 30, therefore they are bubbled separately); (Claims 29 and 32) wherein said electric source comprises a battery (Column 2, Lines 56-59 and Column 3, Lines 42-47 – the power source, 50, is connected to and receives energy from solar panels and therefore would be a solar battery as it is a source that stores the energy from the solar panels and provides it as direct current to the electrolysis system).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Ollier in view of NASA and Zimmerman by replacing the electrolytic system of Zimmerman with the electrolytic system of Grant (Claim 15) to have an electrolytic system, fed by an electric source; (Claim 19) wherein the electrolytic system has two branches respectively with an anode and a cathode, for bubbling gaseous oxygen and hydrogen separately; (Claims 29 and 32) wherein said electric source comprises a battery; and (Claim 18) having the hydrogen and oxygen supply, i.e. the tanks taught by Zimmermann, connected to the combustion chamber by suitable valves, as taught by Grant, in order to conveniently maintain water in a liquid state and use the hydrogen-oxygen products of electrolysis for propulsion with a highly reliable and relatively low weight system (Grant – Column 1, Lines 50-60).
Ollier in view of NASA, Zimmerman and Grant do not explicitly teach oxygen and hydrogen injected into the combustion chamber in the tangential injection duct and in the additional injection duct, respectively.
It is noted that having the tangential injection duct injecting the oxygen and the additional injection duct injecting the hydrogen is a rearrangement of parts.  It has been held that a mere rearrangement of parts is an obvious matter of design choice which would not have In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). MPEP 2144.04 VI (C).  In this case having the tangential injection duct injecting the oxygen and the additional injection duct injecting the hydrogen would still result in the vortex movement of the same gases in the chamber, as taught by Ollier. Further the vortex movement of gases does not rely on the types of gases but the orientation of the injection ducts as described in Paragraph 0065.

Regarding Claims 16, 27 and 30, Ollier in view of NASA teach the invention as claimed and discussed above. Ollier further teaches the use of hydrogen gas and oxygen gas as combustion agents (Paragraph 0060 – the combustion chamber uses H2 and O2) where the hydrogen is injected via the tangential injection duct (Paragraph 0065) and the oxygen is injected via the additional injection duct (Paragraph 0065).
Ollier in view of NASA do not teach (Claim 16) a water tank thereto an electrolytic system is associated, fed by an electric source, for the division of 4Docket No. 2516-1083 water into oxygen and hydrogen and for their injection in the tangential injection duct and in the additional injection duct, respectively; (Claim 27) wherein the electrolytic system feeds respective oxygen tank and hydrogen tank, connected to the combustion chamber by suitable valves; (Claim 30) wherein said electric source comprises a battery.
However, Zimmermann teaches (Claim 15) a propulsion system (Figure 1 - Column 1, Line 17) with (Claim 16) a water tank (12), thereto an electrolytic system is associated (14 – Figure 1 – the electrolytic system is fed by the water tank, 12, and therefore is associated with the water tank), for the division of water into oxygen and hydrogen (Figure 1 – Column 2, Lines 42-45 – the electrolyzer/electrolytic system divides water into hydrogen and oxygen) and for their injection into the combustion chamber (Figure 1 – the hydrogen and oxygen are provided to the thruster/combustion chambers, 24 and 26); (Claim 27) wherein the electrolytic system feeds respective oxygen tank and hydrogen tank (Figure 1 – the electrolytic system feeds oxygen to an oxygen tank, 16, and hydrogen to the hydrogen tank, 18).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ollier in view of NASA to include (Claim 16) a water tank, thereto an electrolytic system is associated, for the division of water into oxygen and hydrogen and for their injection into the combustion chamber; (Claim 27) wherein the electrolytic system feeds respective oxygen tank and hydrogen tank, as taught by Zimmermann, in order to provide the hydrogen and oxygen for propulsion while allowing for excess oxygen to be employed for other purposes and maintaining hydrogen and oxygen in a range to enable a long thruster life (Zimmermann – Column 2, Lines 1-6).
Ollier in view of NASA and Zimmermann do not teach (Claim 16) fed by an electric source, oxygen and hydrogen injection in the tangential injection duct and in the additional injection duct, respectively; (Claim 27) connected to the combustion chamber by suitable valves; (Claim 30) wherein said electric source comprises a battery.
However, Grant teaches a propulsion system (Figure - Column 1, Lines 61-64 – the system is for a propulsion system for a space craft) with (Claim 16) an electrolytic system (Column 1, Lines 70 – Column 2, Line 1 – the system includes an electrolytic gas generator/electrolytic system), fed by an electric source (50); (Claim 27) the hydrogen and Figure  - the supply of oxygen, 32 and hydrogen, 34, are connected to the combustion chamber, 74, by valves, 36 and 38); (Claim 30) wherein said electric source comprises a battery (Column 2, Lines 56-59 and Column 3, Lines 42-47 – the power source, 50, is connected to and receives energy from solar panels and therefore would be a solar battery as it is a source that stores the energy from the solar panels and provides it as direct current to the electrolysis system).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Ollier in view of NASA and Zimmerman by replacing the electrolytic system of Zimmerman with the electrolytic system of Grant (Claim 16) to have an electrolytic system, fed by an electric source; (Claim 30) wherein said electric source comprises a battery; and (Claim 27) having the hydrogen and oxygen supply, i.e. the tanks taught by Zimmermann, connected to the combustion chamber by suitable valves, as taught by Grant, in order to conveniently maintain water in a liquid state and use the hydrogen-oxygen products of electrolysis for propulsion with a highly reliable and relatively low weight system (Grant – Column 1, Lines 50-60)..
Ollier in view of NASA, Zimmermann and Grant do not explicitly teach oxygen and hydrogen injected into the combustion chamber in the tangential injection duct and in the additional injection duct, respectively.
It is noted that having the tangential injection duct injecting the oxygen and the additional injection duct injecting the hydrogen is a rearrangement of parts.  It has been held that a mere rearrangement of parts is an obvious matter of design choice which would not have modified the operation of the combustion chamber of Ollier in view of NASA, Zimmermann and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). MPEP 2144.04 VI (C).  In this case having the tangential injection duct injecting the oxygen and the additional injection duct injecting the hydrogen would still result in the vortex movement of the same gases in the chamber, as taught by Ollier. Further the vortex movement of gases does not rely on the types of gases but the orientation of the injection ducts as described in Paragraph 0065.

Claims 17, 20, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Oilier in view of NASA as applied to claims 13 and 14 above, and further in view of Grant.

Regarding Claims 17 and 31, Ollier in view of NASA teach the invention as claimed and discussed above. Ollier further teaches the injection of a mixture of combustion gas and oxidizing gas, i.e. hydrogen and oxygen, is done through only the tangential injection duct (Paragraphs 0049 and 0053).
Ollier in view of NASA do not teach (Claim 17) a water tank having an electrolytic system inside thereof, fed by an electric source, for the division of water into oxygen and hydrogen and for their injection in a mixture in the tangential injection duct; (Claim 31) wherein said electric source comprises a battery.
However, Grant teaches a propulsion system (Figure - Column 1, Lines 61-64 – the system is for a propulsion system for a space craft) with (Claim 17) a water tank (10) having an electrolytic system inside thereof (Figure - Column 1, Lines 70 – Column 2, Line 1 – the system includes an electrolytic gas generator/electrolytic system that is inside of the tank to generate hydrogen and oxygen), fed by an electric source (50), for the division of water into Column 1, Lines 57 and 70- Column 2, Line 1 – the electrolytic system uses water which it separates into hydrogen and oxygen) and for their injection into the combustion chamber (Figure – the oxygen line, 32, and the hydrogen line, 34, direct the oxygen and hydrogen to be injected into the combustion chamber, 70); (Claim 31) wherein said electric source comprises a battery (Column 2, Lines 56-59 – the power source, 50, is connected to and receives energy from solar panels and therefore would be a solar battery as it is a source that stores the energy from the solar panels and provides it as direct current to the electrolysis system).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Ollier in view of NASA to include (Claim 17) a water tank having an electrolytic system inside thereof, fed by an electric source, for the division of water into oxygen and hydrogen and for their injection into the combustion chamber; (Claim 31) wherein said electric source comprises a battery, as taught by Grant, as a mixture using the tangential injection duct of Ollier, in order to conveniently maintain water in a liquid state and use the hydrogen-oxygen products of electrolysis for propulsion thereby making a highly reliable and relatively low weight system (Grant – Column 1, Lines 50-60).

Regarding Claims 20 and 28
However, Grant teaches a propulsion system (Figure - Column 1, Lines 61-64 – the system is for a propulsion system for a space craft) having an electrolytic system (Figure - Column 1, Lines 70 – Column 2, Line 1 – the system includes an electrolytic gas generator/electrolytic system), fed by an electric source (50), wherein said electric source comprises a battery (Column 2, Lines 56-59 – the power source, 50, is connected to an receives energy from solar panels and therefore would be a solar battery as it is a source that stores the energy from the solar panels and provides it as direct current to the electrolysis system).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Ollier in view of NASA to include an electrolytic system, fed by an electric source, wherein said electric source comprises a battery, as taught by Grant, in order to conveniently maintain water in a liquid state and use the hydrogen-oxygen products of electrolysis for propulsion thereby making a highly reliable and relatively low weight system (Grant – Column 1, Lines 50-60).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Towns (U.S. Patent No. 2,827,762) shows a propulsion system with a nozzle that extends from a sidewall of a cylindrical chamber that contains a catalyst for combustion.
Nakamats (U.S. Patent No. 5,399,251) shows an electrolysis system that is useable with rockets where the electrolysis system utilizes a solar battery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741